The allegations in the petition do not rise to the level of misconduct, maladministration, malfeasance, or malversation necessary to justify the extreme remedy of removal from office pursuant to Public Officers Law § 36 (see Matter of Futia v *757Weaver, 85 AD3d 1165 [2011]; Matter of Montanino v Rowley, 39 AD3d 653 [2007]; Matter of Deats v Carpenter, 61 AD2d 320, 322 [1978]).
We decline the respondent’s request for the imposition of sanctions against the petitioners in connection with this proceeding (see Rules of Chief Administrator of Cts [22 NYCRR] § 130-1.1).
In light of our determination, the respondent’s remaining contention has been rendered academic. Rivera, J.E, Leventhal, Roman and Sgroi, JJ., concur.